         Case: 3:17-cv-00430-wmc Document #: 80 Filed: 10/24/18 Page 1 of 1



                           ARENZ, MOLTER, MACY, RIFFLE, LARSON & BITAR
                                 MUNICIPAL LAW & LITIGATION GROUP, S.C.
                                             730 N. GRAND AVENUE
                                           WAUKESHA, WISCONSIN 53187
                                             Telephone (262)548-1340
                                              Facsimile (262)548-9211
                                              Email: rbitar@ammr.net

DALE W. ARENZ, RETIRED                                                    PAUL E. ALEXY
DONALD S. MOLTER, JR., RETIRED                                            R. VALJON ANDERSON
JOHN P. MACY                                                              MATTEO REGINATO
 COURT COMMISSIONER                                                       LUKE A. MARTELL
H. STANLEY RIFFLE                                                         SAMANTHA R. SCHMID
 COURT COMMISSIONER                                                       STEPHEN J. CENTINARIO, JR.
ERIC J. LARSON                                                            TIMOTHY A. SUHA
REMZY D. BITAR

                                             October 24, 2018

Judge Barbara Crabb
United States District Court
120 N. Henry St., Rm 320
Madison, WI 53703


         Re:      Hoeppner vs. Marathon Co.
                 Case No. 17- CV- 430


Dear Judge Crabb:

      I write on behalf of both parties in this action, with Plaintiff Roger Hoeppner
appearing on behalf of Attorney Jeff Scott Olson.

         I write because the parties attended a mediation in Eau Claire yesterday. The
mediator, Attorney David Richie, was able to bring the parties to a successful resolution
of this matter. We anticipate completing all necessary steps, including obtaining final
approval from the County for the settlement, completing the settlement agreement and
filing the Stipulation of Dismissal, in the next 30 days.

       Both Jeff and I returned from Eau Claire last evening and intended to inform you
of the settlement this morning. Should you have any questions, we would be happy to
answer the same. Thank you.

                                           Yours very truly,


                                           s/Remzy D. Bitar
                                           Remzy D. Bitar
